SAVOY, Judge.
The narrow issue to be decided in this case is that of quantum.
Counsel for defendants concedes liability, and, in oral argument, declared that his clients are not contesting the award for special damages, but are only contesting the award of $2,000.00 for pain and suffering, stating that it should not be more than $1,000.00 or $1,200.00.
Immediately following an accident at which time he was riding a motorcycle, plaintiff was seen and examined by Dr. Frank P. Savoy, Sr. in the emergency room of the Savoy Hospital at Mamou, Louisiana. Plaintiff was complaining of back pain and had bruises on both knees and an arm. He was X-rayed, and the diagnosis was bruises of the elbows and possible back injury. He remained in the hospital approximately four days and was thereafter discharged. He returned in one week for another examination. Dr. Savoy saw plaintiff the last time on May 3, 1971, at which time plaintiff was complaining of pain at the level of T-10. He was given Darvon compound and Robaxin. Dr. Savoy was of the opinion that the complaint at T-10 was not connected with the accident because the X-ray showed a strain at L-S.
While the award may be somewhat larger than we would have awarded had we been the trial judge, still we cannot say the trial judge abused the discretion vested in him when considered with the latest expressions of our State Supreme Court on the subj ect.
For the reasons assigned, the judgment of the district court is affirmed at appellants’ costs.
Affirmed.